Proceeding under article 78 of the Civil Practice Act to review a determination of the State Tax Commission which held petitioner subject to imincorporated business tax, as against his contention that as a sales engineer, manufacturers’ agent or manufacturers’ representative in the employ of business corporations he was engaged in the practice of a profession. (See Tax Law, art. 16-A; also, Matter of Sundberg v. Bragalini, 7 A D 2d 15, mot. for lv. to app. den, 6 N Y 2d 705.) Determination confirmed, with 50 costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur. [39 Misc 2d 967.]